IN THE SUPREME COURT OF THE STATE OF DELAWARE


HEWLETT-PACKARD COMPANY, §
                                 §               No. 243, 2015
       Defendant Below,          §
       Appellant/Cross-Appellee, §
                                 §               Court Below: Superior Court
                                 §               of the State of Delaware
       v.                        §               in and for New Castle County
                                 §
PROFESSIONAL INVESTIGATION §                     C.A. No. N12C-06-196
& CONSULTING AGENCY, INC., §
d/b/a PICA,                      §
                                 §
       Plaintiff Below,          §
       Appellee/Cross-Appellant. §

                           Submitted: December 2, 2015
                           Decided: December 4, 2015

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                       ORDER

      On this 4th day of December, 2015, the Court, having carefully considered

this matter after oral argument and on the briefs filed by the parties, has determined

that the factual findings of the jury are supported by the evidence and the Superior

Court did not err in its legal determinations.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                 BY THE COURT:

                                                 /s/ Collins J. Seitz, Jr.
                                                        Justice